Citation Nr: 0835327	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  07-00 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression fracture of the thoracic spine, to include as 
secondary to service connected left peripheral vestibular 
lesion and labyrinthitis.  

2.  Entitlement to a separate compensable initial evaluation 
for tinnitus.

3.  Entitlement to an evaluation in excess of 10 percent for 
left peripheral vestibular lesion and labyrinthitis.  

4.  Entitlement to an evaluation in excess of 20 percent for 
bilateral hearing loss.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).

6.  Entitlement to service connection for diabetes mellitus, 
type II, to include as due to herbicide exposure.

7.  Entitlement to service connection for sexual dysfunction, 
to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from February 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1987 and August 2006 rating 
decisions by the Philadelphia, Pennsylvania, Regional Office 
(RO) of the Department of Veterans Affairs (VA).

By way of a June 1987 rating decision, the RO denied service 
connection for a back disability.  The veteran was notified 
of this decision and his appeal rights in July 1988.  In 
October 1988, within one year of the notification of the 
denial, the veteran filed a notice of disagreement (NOD) with 
the denial.  The RO took no action on this NOD.  The veteran 
filed a subsequent claim for service connection for a back 
disability in August 2005, which was denied in the August 
2006 decision.  The veteran field an NOD with this decision, 
and a statement of the case (SOC) was issued in November 
2006.  The veteran perfected his appeal in January 2007.  As 
an appeal was initiated by the timely filing of an NOD in 
October 1988, and never resolved, the appeal is considered 
pending since that time.

By way of the August 2006 decision, the RO also denied 
increased evaluations for hearing loss and a vestibular 
lesion, as well as service connection for post traumatic 
stress disorder (PTSD), diabetes mellitus, sexual 
dysfunction, and entitlement to TDIU.  The veteran perfected 
his appeals with regard to each of these issues.  The Board 
notes that in an April 2007 decision review officer decision, 
the RO granted service connection for PTSD and tinnitus.  
This was a full grant of the benefit sought on appeal with 
regard to PTSD, and no issue remains on appeal with respect 
to that claim.  Tinnitus, however, was considered as part of 
the claim for increased evaluation for a peripheral 
vestibular lesion, and therefore the matter involving the 
rating assigned for this disability is considered to remain 
on appeal.

The Board notes that the RO considers the claim of 
entitlement to TDIU to be withdrawn based on July 2007 
correspondence from the veteran.  The Board disagrees; the 
statements of the veteran do not clearly manifest an intent 
to withdraw the appeal.  Moreover, the veteran testified at a 
personal hearing held at the RO before the undersigned 
Veterans Law Judge in June 2008.  At that time, he clarified 
that he was still seeking entitlement to TDIU.

Finally, the Board notes that the issues of entitlement to 
service connection for diabetes mellitus, type II, and sexual 
dysfunction as secondary to diabetes are dependent upon the 
veteran's allegations of exposure to herbicide.  Review of 
the record does not actually show any documents verifying 
that the veteran set foot in Vietnam.  While the veteran 
received the Vietnam Service Medal for service in Southeast 
Asia (Thailand) generally, it does not appear that he had 
actual service in Vietnam.  Regardless, the veteran asserts 
that he was exposed to Agent Orange and that these 
disabilities are related to such exposure.  Claims such as 
these, involving disabilities allegedly secondary to Agent 
Orange exposure in the Vietnam area (and not on ground in 
Vietnam per se) are subject to a September 21, 2006, stay on 
adjudication of claims involving the issues in question in 
the United States Court of Appeals for Veterans Claims case 
of Haas v. Nicholson, 20 Vet. App. 257 (2006).  Although the 
Federal Circuit Court of Appeals has reversed the decision of 
the Court of Appeals for Veterans Claims in Haas v. Peake, 
No. 2007-7037 (Fed. Cir. May 8, 2008), the stay has not yet 
been lifted pending issuance of a mandate.

The issues of increased evaluations for bilateral hearing 
loss and for left peripheral vestibular lesion and 
labyrinthitis, and entitlement to TDIU, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The preponderance of the evidence of record establishes 
that a compression fracture of the thoracic spine was likely 
sustained in a fall related to service connected left 
peripheral vestibular lesion and labyrinthitis.

2.  Evaluation of peripheral vestibular lesion and 
labyrinthitis is not dependent upon the manifestations of 
tinnitus.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a compression 
fracture of the thoracic spine is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2007).

2.  A separate 10 percent evaluation for tinnitus is 
warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 4.1, 4.3, 4.14, 4.87, Diagnostic 
Codes 6204 and 6260 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  With respect 
to the issues decided below, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist, such error was 
harmless and will not be further discussed.  

Service Connection for a Thoracic Spine Disability

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  38 
U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 
3.309(a).

Finally, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

Here, the veteran alleges that he sustained a compression 
fracture of the thoracic spine as a result of multiple falls 
related to his dizziness from labyrinthitis and a left 
peripheral vestibular lesion.

The Board notes that service medical records show no injury 
or complaint of any back problems.  Examination on separation 
in December 1972 was negative for any back problems. 

Service and VA treatment and examination records confirm that 
the veteran made subjective complaints of vertigo, dizziness, 
and imbalance several times a year during this period.  
Objective testing during a February 1987 VA examination 
confirmed the presence of vertigo and disequilibrium.

During a January 1987 hearing at the RO, the veteran claimed 
that while working as a truck driver he had a dizzy spell and 
fell, injuring his back in the early 1980's.  He was 
unloading freight from a truck and fell off the load.  He 
stated that he did not receive treatment at that time because 
he could not risk losing his job, but during a later physical 
a doctor informed him that x-rays showed a fracture of the 
back.  

In August 1988, Dr. JRC reported that x-rays showed slight to 
moderate compression deformities of the T9 and T10 vertebrae 
which were consistent with old trauma.

VA radiographic studies were reported to be negative for any 
sign of fracture, but the veteran points out, correctly, that 
these films involved the lumbar, and not the thoracic, spine.

In October 2005, a VA spine and ear disease examinations were 
performed.  The veteran stated that since service, he had two 
to three episodes of dizziness or vertigo a year.  He 
reported that it felt as if the room was tilting.  The last 
episode was a month prior to examination, and occurred while 
he was driving.  He stated to one examiner that he had only 
one serious fall as a result of the dizziness. This occurred 
in 1984, when he fell from atop some boxes.  He told a second 
examiner that he had fallen in his backyard.  He stated that 
although he did not get treatment at the time, later x-rays 
showed compression fractures of the thoracic spine.  The 
presence of thoracic spine deformities was confirmed on 
current x-ray.  The ear disease examiner diagnosed 
labyrinthitis, and both the spine and ear examiners opined 
that it was at least as likely as not that the veteran's 
thoracic spine disability was related to service connected 
labyrinthitis, which caused or contributed to the fall in 
which he was injured.

At the June 2008 Travel Board hearing, the veteran indicated 
he had fallen several times as a result of the dizziness 
caused by the peripheral vestibular lesion and labyrinthitis.  
The timeline he presented was a bit confused, and the veteran 
appears to have described several falls which he feels 
contributed to his current disability.  He did state that he 
had fallen at work, and later stated that he had fallen again 
at home.  

Regardless of the actual time and place of the falls, 
however, the evidence of record clearly establishes, through 
objective testing and recording of the consistent subjective 
complaints of the veteran, that he periodically experiences 
disequilibrium and is subject to falling due to his service 
connected disability.  Medical evidence confirms the 
existence of a current disability, and several VA medical 
providers have opined that the disability is at least as 
likely as not related to his history of falls.  Resolving any 
doubt in the veteran's favor, service connection for 
residuals of thoracic spine compression fracture is granted.



Evaluation of Tinnitus

As was noted above, service connection for tinnitus was 
granted in an April 2007 rating decision, and was considered 
to be a part of the already service connected left peripheral 
vestibular lesion and labyrinthitis.  The RO stated that 
because the 10 percent evaluation for the vestibular disorder 
was supported by the finding of tinnitus, no separate 
evaluation for tinnitus was allowable.  The Board finds that 
this is incorrect, and a separate 10 percent evaluation for 
tinnitus should be assigned.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  The Schedule provides 
that pyramiding, or separate evaluations for the same 
functional impairment under different Diagnostic Codes, must 
be avoided.  38 C.F.R. § 4.14.  Diagnostic Code 6260, for 
tinnitus, additionally specifies that a separate evaluation 
for tinnitus may not be awarded when tinnitus supports an 
evaluation under another diagnostic codes.  38 C.F.R. § 4.87, 
Code 6260, Note 1.  

The veteran's vestibular lesion and labyrinthitis is 
evaluated under Code 6204, which provides a 10 percent rating 
is assigned for occasional dizziness, and a 30 percent 
evaluation is warranted for dizziness and occasional 
staggering.  Neither level of evaluation considers the 
presence or absence of tinnitus.  There is no medical 
evidence showing that the tinnitus is the cause of any 
dizziness.  

Therefore, as an evaluation under Code 6204 is assignable in 
this case without regard to tinnitus, the Schedule permits 
assignment of a separate 10 percent evaluation for tinnitus.  
Since Diagnostic Code 6260 provides only a single schedular 
evaluation of 10 percent for service connected tinnitus, an 
even higher rating, in excess of 10 percent for tinnitus is 
not possible.


ORDER

Service connection for compression fracture of the thoracic 
spine is granted, subject to the laws and regulations 
governing payment of monetary benefits.

A separate 10 percent evaluation for service connected 
tinnitus is granted, subject to the laws and regulations 
governing payment of monetary benefits.


REMAND

As was discussed above, the VCAA imposes upon VA a duty to 
assist the veteran in substantiating his claims.  This 
includes obtaining relevant records in the control of other 
federal agencies, such as the Social Security Administration 
(SSA).  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(1).  Here, 
the veteran submitted a copy of a December 2005 SSA decision 
granting entitlement to disability benefits.  The decision 
cited medical evidence indicating that some service connected 
disabilities, specifically hearing loss, dizziness, and back 
pain, played a role in the award.  Clearly, such records are 
relevant to evaluation of the service connected hearing loss 
and peripheral vestibular lesion.  There is no indication 
that the RO attempted to associate these records with the 
file.  Remand is required to obtain all SSA records.

Further, the Board notes that the question of entitlement to 
TDIU is inextricably intertwined with the evaluation of 
hearing loss, vestibular disorder, and residuals of a 
compression fracture of the thoracic spine.  Until these 
issues are properly evaluated, no determination as to whether 
the veteran meets the basic schedular eligibility 
requirements for TDIU can be made, nor can the occupational 
impact of the service connected disabilities be appropriately 
measured.  The claim must be remanded pending resolution of 
the remaining evaluation issues.



Accordingly, the case is REMANDED for the following action:

1. Contact the Social Security 
Administration and obtain complete records 
relied upon in support of the December 
2005 decision granting disability 
benefits.  

2.  The RO should review the claims file to 
ensure that all the foregoing requested 
development is completed, and arrange for 
any additional development indicated - 
including specific examinations if 
necessary.  The RO should then readjudicate 
the claims on appeal.  If any benefit 
sought remains denied, the RO should issue 
an appropriate SSOC and provide the veteran 
and his representative the requisite time 
period to respond.  The case should then be 
returned to the Board for further appellate 
review, if otherwise in order.  No action 
is required of the appellant unless he is 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


